DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments, filed 12/07/2021, are acknowledged and have been considered. 
	 Regarding the amendments to independent claim 1, the incorporation of the subject matter of claim 9 into independent claim 1 overcomes the previous rejection, as indicated in the Interview Summary dated 11/23/2021. Accordingly, prosecution is being re-opened, and additional references are cited as disclosing the amended independent claims. 

Status of Claims
	Claims 1-15 were previously pending in the application. 
As of the amendments filed 12/07/2021, claims 1, 14, and 15 are amended; claim 9 is canceled; and no claims are newly added. 
	Accordingly, claims 1-8 and 10-15 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kyal et al. (US 2015/0250391 A1, hereinafter "Kyal") in view of Max et al. (DE 2257534 A1, hereinafter “Max”), further in view of Shan et al. (US 2014/0180132 A1, hereinafter “Shan”). 

Regarding claim 1, Kyal discloses: 
A device for remote ("continuous estimation of cardiac pulse rate from video of a subject being monitored for cardiac function in a non-contact, remote sensing environment" Kyal: [0024]) pulsatility detection ("estimating cardiac pulse rate" Kyal: [0016]) comprising one or more processors ("devices may incorporate one or more processors" Kyal: [0033]), the one or more processors comprising:
an input interface for obtaining image data of a scene ("image frames are captured by a video imaging device" Kyal: [0016]), said image data comprising a time sequence of image frames ("time-sequential image frames" Kyal: [0016]), 
an extractor for extracting a time-varying signal ("a time-varying sequence of image frames" Kyal: [0016]) indicative of a periodic physiological phenomenon from a region of interest of said image data ("a physiological signal is extracted from each region's time-series signals. The physiological signal is processed to obtain a cardiac pulse rate for each region" Kyal: Abstract),
the in-band measure and the out-band measure representing a descriptor ("a signal which contains frequency components related to the subject's cardiac pulse frequency" Kyal: [0038]; [Page 11 of the Specification of the present application recites “use said concatenated signal as descriptor for classifying.” Thus, the “signal which contains frequency components” represents the claimed descriptor.]), and
a classifier (“can be identified in image frames using a pixel classification method” Kyal: [0037]) for classifying said region of interest as a pulsatile region of a living being ("abilities to detect pulsation for long term cardiac function monitoring" Kyal: [0002]) or as a non-pulsatile region based on the descriptor (“classifying pixels in an image” Kyal: [0037]; "Isolating a region of exposed skin" in the image frames of a given batch can be effectuated using image processing techniques which include, for instance object identification, pattern recognition, face detection and facial recognition methods" Kyal: [0037]; [In Paragraph [0037], it is stated that the “Methods for classifying pixels in an image are 

Kyal is not being relied upon for teaching: 
a transformer for transforming said time-varying signal into a spectral signal,
a partitioner for partitioning the spectral signal into at least an in-band sub-signal covering a first frequency range of said spectral signal and an out-band sub-signal covering a second frequency range of said spectral signal, wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon, wherein the spectral data is processed before partitioning without band-pass filters,
an analyzer for separately deriving an in-band measure from the in-band sub-signal and an out-band measure from the out-band sub-signal,
wherein the out-band measure is indicative of non-pulsatility and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure.

However, in a similar invention in the same field of endeavor, Max teaches a “method and apparatus for spectral analysis” (Max: [0001]) "suitable especially for the acquisition of certain frequencies of a signal by digital or numerical facilities" (Max: [0002]), where the “spectral analysis of a signal is generally determined by calculating the Fourier transform” (Max: [0003]), and further teaches: 
a transformer for transforming ("With the Fourier transformation, a signal, of which the time evolution is known, is transformed into a corresponding function in the frequency domain" Max: [0003]) 
a partitioner for partitioning the spectral signal ("a signal is to be analyzed that is divided by the sum is determined by two signals X and Y" Max: [0013]) into at least an in-band sub-signal covering a first frequency range of said spectral signal ("X is the useful signal: The frequency of this signal belongs to a useful frequency band" Max: [0013]) and an out-band sub-signal covering a second frequency range of said spectral signal ("Y is a fault signal whose Frequency is outside the useful frequency band" Max: [0013]), wherein said first frequency range comprises at least a frequency range ("determine the amplitude spectrum or the power spectrum of this signal in a certain frequency range" Max: [0002]; "X is the useful signal: The frequency of this signal belongs to a useful frequency band" Max: [0013]), wherein the spectral data is processed before partitioning ("before the transformation no assessment is performed" Max: [0022]) without band-pass filters ([At no point in Max’s method and device and spectral analysis is there any recitation or utilization of a band-pass filter.]),
an analyzer for separately deriving ("determine the amplitude spectrum or the power spectrum of this signal in a certain frequency range" Max: [0002]) an in-band measure from the in-band sub-signal ("carry out a measurement in the frequency domain" Max: [0038]; "X is the useful signal: The frequency of this signal belongs to a useful frequency band" Max: [0013]) and an out-band measure from the out-band sub-signal ("output for the measurements of the spectrum" Max: [0026]; "Y is a fault signal whose Frequency is outside the useful frequency band" Max: [0013]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate  disclosed by Kyal, by including the method and device for spectral analysis as taught by Max. One of ordinary skill in the art would have been motivated to make this modification because it is simpler and easier to perform analysis and measurements in the frequency domain than in the time domain, as “A 

	The combination of Kyal and Max is not being relied upon for teaching: 
	wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon,
wherein the out-band measure is indicative of non-pulsatility and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure.

However, in a similar invention in the same field of endeavor, Shan teaches "a system and a related method for extracting physiological information from remotely detected electromagnetic radiation" (Shan: Abstract), in which “reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily address for the extraction of the desired information” (Shan: [0031]), and further teaches: 
wherein said first frequency range comprises at least a frequency range ("information from different wavelength ranges can be taken as separate portions of the overall region 54. Furthermore, the overall region may comprise a representation of surrounding objects or background objects" Shan: of the periodic physiological phenomenon (“signal corresponding to a frequency of a periodic physiological phenomenon” Shan: [0008]),
wherein the out-band measure is indicative of non-pulsatility ("reference region may be a region which is close to the at least one region of interest but does not comprise indicative components (in terms of the desired vital signs information). For instance, the signal reference region may comprise a representation of a portion of the subject of interest which is covered by clothes, or even by bedclothes. In this way, the signal reference region is typically exposed to similar or even the same disturbances that affect the at least one region of interest. Consequently, the signal reference region may serve as an indicator or basis measure for the actual noise-dependent corruption of the indicative region of interest" Shan: [0043]) and wherein the classifier is configured to classify said region of interest ("indicative sub regions can be separated from non-indicative corrupted regions" Shan: [0036]) as the pulsatile region of the living being (“indicative sub regions”) or as the non-pulsatile region (“non-indicative sub regions”) based on a comparison ("reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" Shan: [0031]) of said out-band measure ("signal reference region may serve as an indicator or basis measure" Shan: [0043]) with said in-band measure (“signal corresponding to a frequency of a periodic physiological phenomenon” Shan: [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the system and related method for extracting physiological information from remotely detected radiation as taught by Shan. One of ordinary skill in the art would have been motivated to make this modification because “the classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes,” but the “classifier can be further utilize for determining rather “non-in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" (Shan: [0031]). Additionally, Shan does not use band-pass filters in the invention, further showing that the non-indicative regions are not discarded and instead are used as a reference to enhance the signal to noise ratio. 

Regarding claim 2, the combination of Kyal, Max, and Shan discloses: 
The device as claimed in claim 1, as described above. 
	Kyal further discloses: 
wherein said time-varying signal is one of a photoplethysmography (PPG) signal ("A photoplethysmographic (PPG) signal contains important information about the subject's cardiac function" Kyal: [0028]), a motion signal indicative of the periodic physiological phenomenon, a ballistocardiography (BCG) signal.
Furthermore, in addition to Kyal, Shan teaches that said time-varying signal is a PPG signal (“exemplary approaches to remote monitoring of subjects of interest, particularly to remote photoplethysmography (remote PPG)” Shan: [0083]).

Regarding claim 3, the combination of Kyal, Max, and Shan discloses: 
The device as claimed in claim 1, as described above. 
	Kyal further discloses: 

Furthermore, in addition to Kyal, Shan teaches that said device is a device for skin detection (“indicative portions that contain the desired physiological information (e.g., skin portions) and non-indicative portions (e.g., hair and clothes)” Shan: [0016]). 

Regarding claim 10, the combination of Kyal, Max, and Shan discloses: 
The device as claimed in claim 1, as described above. 
	The combination of Kyal and Max are not being relied upon for teaching: 
	wherein the out-band measure is indicative of non-pulsatility and wherein the classifier is configured to determine a decision threshold for classifying said region of interest as the pulsatile region of the living being or as the non-pulsatile region based on the out-band measure.
However, in a similar invention in the same field of endeavor, Shan teaches "a system and a related method for extracting physiological information from remotely detected electromagnetic radiation" (Shan: Abstract), in which “reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily address for the extraction of the desired information” (Shan: [0031]), and further teaches: 
wherein the out-band measure is indicative of non-pulsatility ("reference region may be a region which is close to the at least one region of interest but does not comprise indicative components (in terms of the desired vital signs information). For instance, the signal reference region may comprise a signal reference region may serve as an indicator or basis measure for the actual noise-dependent corruption of the indicative region of interest" Shan: [0043]) and wherein the classifier is configured to determine a decision threshold ("indicative region(s) of interest, the signal reference region(s), the tracking reference region(s), and the relative motion reference region(s) may be linked (or: connected) to a respective distinct combination of classification parameters" Shan: [0053]; "at least some of the classification parameters can be defined as so-called knock-out criteria. In this way, a certain threshold can be defined which may set a minimum requirement for some parameters. For instance, as to the (skin) color model match parameter, knock-out criteria may be defined, since typically it is absolutely necessary to use a skin portion as the at least one indicative region of interest" Shan: [0053]) for classifying said region of interest ("indicative sub regions can be separated from non-indicative corrupted regions" Shan: [0036]) as the pulsatile region of the living being (“indicative sub regions”) or as the non-pulsatile region (“non-indicative sub regions”) based on the out-band measure ("signal reference region may serve as an indicator or basis measure" Shan: [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the system and related method for extracting physiological information from remotely detected radiation as taught by Shan. One of ordinary skill in the art would have been motivated to make this modification because “the classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes,” but the “classifier can be further utilize for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference 

Regarding claim 11, the combination of Kyal, Max, and Shan discloses: 
The device as claimed in claim 1, as described above. 
	The combination of Kyal and Max are not being relied upon for teaching: 
wherein the classifier is further configured to determine a consistency metric of the classification of said region of interest as the pulsatile region of the living being or as the non- pulsatile region.
However, in a similar invention in the same field of endeavor, Shan teaches "a system and a related method for extracting physiological information from remotely detected electromagnetic radiation" (Shan: Abstract), in which “reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily address for the extraction of the desired information” (Shan: [0031]), and further teaches: 
wherein the classifier is further configured to determine a consistency metric of the classification ("classification schemes based on multiple parameters (also: quality metrics) can be defined for each of the regions" Shan: [0117]; "if a vital signal, such as the heart rate, is measured under good conditions for seconds before the system makes a new evaluation of the used ROIs, the system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the system and related method for extracting physiological information from remotely detected radiation as taught by Shan. One of ordinary skill in the art would have been motivated to make this modification because “the classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes,” but the “classifier can be further utilize for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction” (Shan: [0030]). Thus, in addition to merely the "indicative sub regions can be separated from non-indicative corrupted regions" (Shan: [0036]), one of ordinary skill in the art would be further motivated to make this modification because the non-indicative regions or reference regions “may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" (Shan: [0031]). Additionally, Shan does not use band-pass filters in the invention, further showing that the non-indicative regions are not discarded and instead are used as a reference to enhance the signal to noise ratio. 

Regarding claim 12, the combination of Kyal, Max, and Shan discloses: 
The device as claimed in claim 1, as described above. 
	Max further discloses: 

The combination of Kyal and Max are not being relied upon for teaching: 
wherein said partitioner is configured to divide said spectral signal such that the in-band sub-signal covers a lower portion of the frequency range of said spectral signal or a portion of the frequency range around a highest frequency peak of said spectral signal.
However, in a similar invention in the same field of endeavor, Shan teaches "a system and a related method for extracting physiological information from remotely detected electromagnetic radiation" (Shan: Abstract), in which “reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily address for the extraction of the desired information” (Shan: [0031]), and further teaches: 
wherein said partitioner is configured to divide said spectral signal such that the in-band sub-signal covers a lower portion of the frequency range of said spectral signal or a portion of the frequency range around a highest frequency peak of said spectral signal ("determining at least one of a presence and frequency value of at least one peak in a spectrum of a signal corresponding to a frequency of a periodic physiological phenomenon" Shan: [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the system and related method for extracting physiological information from remotely detected radiation as taught by Shan. One of ordinary skill in the art would have been motivated to make this modification because “the classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes,” but the “classifier can be further utilize for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference 

	Regarding claim 13, Kyal discloses: 
A system for pulsatility detection ("system and method for estimating cardiac pulse rate" Kyal: Abstract), comprising:
an imager for acquiring image data of a scene ("image frames are captured by a video imaging device" Kyal: [0016]). 
As described with respect to independent claim 1 above, the combination of Kyal, Max, and Shan discloses: 
the device for pulsatility detection as defined in claim 1, as described above. 
Kyal further discloses: 
based on the acquired image data of the scene ("image frames are captured by a video imaging device" Kyal: [0016]; “analyzing batches of image frames” Kyal: [0033]). 

	Regarding claim 14, Kyal discloses: 
remote sensing environment" Kyal: [0024]) pulsatility detection ("system and method for estimating cardiac pulse rate" Kyal: Abstract) comprising:
obtaining, via a processor ("devices may incorporate one or more processors" Kyal: [0033]), image data of a scene ("image frames are captured by a video imaging device" Kyal: [0016]),
said image data comprising a time sequence of image frames ("time-sequential image frames" Kyal: [0016]),
extracting a time-varying signal ("a time-varying sequence of image frames" Kyal: [0016]) indicative of a periodic physiological phenomenon from a region of interest of said image data ("a physiological signal is extracted from each region's time-series signals. The physiological signal is processed to obtain a cardiac pulse rate for each region" Kyal: Abstract),
the in-band measure and the out-band measure representing a descriptor ("a signal which contains frequency components related to the subject's cardiac pulse frequency" Kyal: [0038]; [Page 11 of the Specification of the present application recites “use said concatenated signal as descriptor for classifying.” Thus, the “signal which contains frequency components” represents the claimed descriptor.]), and
classifying (“can be identified in image frames using a pixel classification method” Kyal: [0037]) said region of interest as a pulsatile region of a living being ("abilities to detect pulsation" Kyal: [0002]) or as a non-pulsatile region based on the descriptor (“classifying pixels in an image” Kyal: [0037]; "Isolating a region of exposed skin" in the image frames of a given batch can be effectuated using image processing techniques which include, for instance object identification, pattern recognition, face detection and facial recognition methods" Kyal: [0037]; [In Paragraph [0037], it is stated that the “Methods for classifying pixels in an image are disclosed in … U.S. Pat. No. 8520074, by Wang et al.”. In that patent publication (which is included in the PTO-892), Wang teaches that “pixels in the image of a 

Kyal is not being relied upon for teaching: 
	transforming said time-varying signal into a spectral signal, 
partitioning the spectral signal into at least an in-band sub-signal covering a first frequency range of said spectral signal and an out-band sub-signal covering a second frequency range of said spectral signal, wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon, wherein the spectral data is processed before partitioning without band-pass filters,
	separately deriving an in-band measure from the in-band sub-signal and an out-band measure from the out-band sub-signal,
wherein the out-band measure is indicative of non-pulsatility and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure.

However, in a similar invention in the same field of endeavor, Max teaches a “method and apparatus for spectral analysis” (Max: [0001]) "suitable especially for the acquisition of certain frequencies of a signal by digital or numerical facilities" (Max: [0002]), where the “spectral analysis of a signal is generally determined by calculating the Fourier transform” (Max: [0003]), and further teaches: 
transforming ("With the Fourier transformation, a signal, of which the time evolution is known, is transformed into a corresponding function in the frequency domain" Max: [0003]) said time-varying signal into a spectral signal ("transformation of a function of the time domain into the Frequency range" Max: [0019]),

separately deriving ("determine the amplitude spectrum or the power spectrum of this signal in a certain frequency range" Max: [0002]) an in-band measure from the in-band sub-signal ("carry out a measurement in the frequency domain" Max: [0038]; "X is the useful signal: The frequency of this signal belongs to a useful frequency band" Max: [0013]) and an out-band measure from the out-band sub-signal ("output for the measurements of the spectrum" Max: [0026]; "Y is a fault signal whose Frequency is outside the useful frequency band" Max: [0013]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate  disclosed by Kyal, by including the method and device for spectral analysis as taught by Max. One of ordinary skill in the art would have been motivated to make this modification because it is simpler and easier to perform analysis and measurements in the frequency domain than in the time domain, as “A particularly advantageous application of the method is … to carry out a measurement in the frequency domain” ([0038]). One of ordinary skill in the art would be motivated to use a Fourier transform for the 

The combination of Kyal and Max is not being relied upon for teaching: 
	wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon,
wherein the out-band measure is indicative of non-pulsatility and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure.

However, in a similar invention in the same field of endeavor, Shan teaches "a system and a related method for extracting physiological information from remotely detected electromagnetic radiation" (Shan: Abstract), in which “reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily address for the extraction of the desired information” (Shan: [0031]), and further teaches: 
wherein said first frequency range comprises at least a frequency range ("information from different wavelength ranges can be taken as separate portions of the overall region 54. Furthermore, the overall region may comprise a representation of surrounding objects or background objects" Shan: [0094]) of the periodic physiological phenomenon (“signal corresponding to a frequency of a periodic physiological phenomenon” Shan: [0008]),
does not comprise indicative components (in terms of the desired vital signs information). For instance, the signal reference region may comprise a representation of a portion of the subject of interest which is covered by clothes, or even by bedclothes. In this way, the signal reference region is typically exposed to similar or even the same disturbances that affect the at least one region of interest. Consequently, the signal reference region may serve as an indicator or basis measure for the actual noise-dependent corruption of the indicative region of interest" Shan: [0043]) and wherein the classifier is configured to classify said region of interest ("indicative sub regions can be separated from non-indicative corrupted regions" Shan: [0036]) as the pulsatile region of the living being (“indicative sub regions”) or as the non-pulsatile region (“non-indicative sub regions”) based on a comparison ("reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" Shan: [0031]) of said out-band measure ("signal reference region may serve as an indicator or basis measure" Shan: [0043]) with said in-band measure (“signal corresponding to a frequency of a periodic physiological phenomenon” Shan: [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the system and related method for extracting physiological information from remotely detected radiation as taught by Shan. One of ordinary skill in the art would have been motivated to make this modification because “the classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes,” but the “classifier can be further utilize for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction” (Shan: [0030]). Thus, in addition to merely the in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" (Shan: [0031]). Additionally, Shan does not use band-pass filters in the invention, further showing that the non-indicative regions are not discarded and instead are used as a reference to enhance the signal to noise ratio. 

Regarding claim 15, Kyal discloses: 
A non-transitory computer-readable medium that stores therein a computer program product ("Video imaging devices may incorporate one or more processors executing machine readable program instructions" Kyal: [0033]), which when executed on a processor, causes the processor to: 
obtain image data of a scene ("image frames are captured by a video imaging device" Kyal: [0016]), said image data comprising a time sequence of image frames ("time-sequential image frames" Kyal: [0016]), 
extract a time-varying signal ("a time-varying sequence of image frames" Kyal: [0016]) indicative of a periodic physiological phenomenon from a region of interest of said image data ("a physiological signal is extracted from each region's time-series signals. The physiological signal is processed to obtain a cardiac pulse rate for each region" Kyal: Abstract), 
the in-band measure and the out-band measure representing a descriptor ("a signal which contains frequency components related to the subject's cardiac pulse frequency" Kyal: [0038]; [Page 11 of the Specification of the present application recites “use said concatenated signal as descriptor for classifying.” Thus, the “signal which contains frequency components” represents the claimed descriptor.]), 


Kyal is not being relied upon for teaching: 
transform said time-varying signal into a spectral signal,
partition the spectral signal into at least an in-band sub-signal covering a first frequency range of said spectral signal and an out-band sub-signal covering a second frequency range of said spectral signal, wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon, wherein the spectral data is processed before partitioning without band-pass filters,
separately derive an in-band measure from the in-band sub-signal and an out-band measure from the out-band sub-signal,
wherein the out-band measure is indicative of non-pulsatility and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure.


transform ("With the Fourier transformation, a signal, of which the time evolution is known, is transformed into a corresponding function in the frequency domain" Max: [0003]) said time-varying signal into a spectral signal ("transformation of a function of the time domain into the Frequency range" Max: [0019]),
partition the spectral signal ("a signal is to be analyzed that is divided by the sum is determined by two signals X and Y" Max: [0013]) into at least an in-band sub-signal covering a first frequency range of said spectral signal ("X is the useful signal: The frequency of this signal belongs to a useful frequency band" Max: [0013]) and an out-band sub-signal covering a second frequency range of said spectral signal ("Y is a fault signal whose Frequency is outside the useful frequency band" Max: [0013]), wherein said first frequency range comprises at least a frequency range ("determine the amplitude spectrum or the power spectrum of this signal in a certain frequency range" Max: [0002]; "X is the useful signal: The frequency of this signal belongs to a useful frequency band" Max: [0013]), wherein the spectral data is processed before partitioning ("before the transformation no assessment is performed" Max: [0022]) without band-pass filters ([At no point in Max’s method and device and spectral analysis is there any recitation or utilization of a band-pass filter.]),
separately derive ("determine the amplitude spectrum or the power spectrum of this signal in a certain frequency range" Max: [0002]) an in-band measure from the in-band sub-signal ("carry out a measurement in the frequency domain" Max: [0038]; "X is the useful signal: The frequency of this signal belongs to a useful frequency band" Max: [0013]) and an out-band measure from the out-band sub-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate  disclosed by Kyal, by including the method and device for spectral analysis as taught by Max. One of ordinary skill in the art would have been motivated to make this modification because it is simpler and easier to perform analysis and measurements in the frequency domain than in the time domain, as “A particularly advantageous application of the method is … to carry out a measurement in the frequency domain” ([0038]). One of ordinary skill in the art would be motivated to use a Fourier transform for the transformation of the time domain into the frequency domain because "With the Fourier transformation, a signal, of which the time evolution is known, is transformed into a corresponding function in the frequency domain" (Max: [0003]), and “the Fourier transform can be easily produced” (Max: [0018]). Overall, one of ordinary skill in the art would be motivated to make this modification because it will be beneficial to include "a method and an apparatus for improving sensitivity in spectral analysis" (Max: [0001]).

The combination of Kyal and Max is not being relied upon for teaching: 
	wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon,
wherein the out-band measure is indicative of non-pulsatility and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure.


wherein said first frequency range comprises at least a frequency range ("information from different wavelength ranges can be taken as separate portions of the overall region 54. Furthermore, the overall region may comprise a representation of surrounding objects or background objects" Shan: [0094]) of the periodic physiological phenomenon (“signal corresponding to a frequency of a periodic physiological phenomenon” Shan: [0008]),
wherein the out-band measure is indicative of non-pulsatility ("reference region may be a region which is close to the at least one region of interest but does not comprise indicative components (in terms of the desired vital signs information). For instance, the signal reference region may comprise a representation of a portion of the subject of interest which is covered by clothes, or even by bedclothes. In this way, the signal reference region is typically exposed to similar or even the same disturbances that affect the at least one region of interest. Consequently, the signal reference region may serve as an indicator or basis measure for the actual noise-dependent corruption of the indicative region of interest" Shan: [0043]) and wherein the classifier is configured to classify said region of interest ("indicative sub regions can be separated from non-indicative corrupted regions" Shan: [0036]) as the pulsatile region of the living being (“indicative sub regions”) or as the non-pulsatile region (“non-indicative sub regions”) based on a comparison ("reference regions may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" Shan: [0031]) of said out-band measure ("signal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the system and related method for extracting physiological information from remotely detected radiation as taught by Shan. One of ordinary skill in the art would have been motivated to make this modification because “the classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes,” but the “classifier can be further utilize for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction” (Shan: [0030]). Thus, in addition to merely the "indicative sub regions can be separated from non-indicative corrupted regions" (Shan: [0036]), one of ordinary skill in the art would be further motivated to make this modification because the non-indicative regions or reference regions “may be utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" (Shan: [0031]). Additionally, Shan does not use band-pass filters in the invention, further showing that the non-indicative regions are not discarded and instead are used as a reference to enhance the signal to noise ratio. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kyal in view of Max and Shan, further in view of Keat et al. (US 2016/0089041 A1, hereinafter “Keat”), further in view of Sterenborg et al. (US 2014/0107951 A1, hereinafter "Sterenborg"). 

Regarding claim 4, the combination of Kyal, Max, and Shan discloses: 

The combination of Kyal, Max, and Shan is not being relied upon for teaching: 
wherein said transformer is configured to transform said time-varying signal into a spectral signal without phase information, wherein the spectral signal is an absolute spectrum. 
However, in a similar invention in the same field of endeavor, Keat teaches “systems and methods … to measure a PPG signal” ([0006]) for “remote heart rate monitoring based on imaging” (Title), and further teaches: 
	wherein said transformer is configured to transform (“Fast Fourier Transform (FFT), for example, may be performed on the combined channel data signal, for example, to create a spectral signal” Keat: [0076]) said time-varying signal (“signals may include the time varying PPG signal” Keat: [0071]) into a spectral signal (“to create a spectral signal” Keat: [0076]) without phase information ([Keat’s disclosure makes no mention of and/or recites the use of phase information.]). 
	Furthermore, Keat teaches that the “peak in the normalization output that corresponds to motion is usually located where the absolute peak is located in the frequency spectrum” (Keat: [0088]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the remote heart rate monitoring based on imaging as taught by Keat. One of ordinary skill in the art would have been motivated to make this modification because similar to the comparing that is done Shan’s invention, Keat also identifies the benefit of comparing a vital sign signal with a reference signal, as Keat’s invention can “find the peak on the spectral plot that is closest to the heart rate by comparing chrominance spectral plot and motion artifact spectral plot which is derived from performing FFT” ([0034]). The transformation of the time-varying signal into the spectral signal is important because “From the spectral signal, the highest peak in the frequency axis may be selected as the PPG signal” ([0076]). Furthermore, an additional “benefit of the system may also include 

The combination of Kyal, Max, Shan, and Keat is not being relied upon for teaching: 
wherein the spectral signal is an absolute spectrum. 
However, in a similar invention in the same field of endeavor, Sterenborg teaches non-invasive measurement of the concentrations of different absorbing substances in optically turbid media, such as living tissue, that employs the measurement of the reflected light from such an optically turbid medium (Sterenborg: [0004]): 
wherein the spectral signal is an absolute spectrum (“carrying out a measurement on an actual sample for determining the absolute reflection spectrum (Rabs) using a raw spectrum measured on the sample (Smedium)” Sterenborg: [0011]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the non-invasive measurement of substances in living tissue as taught by Sterenborg. One of ordinary skill in the art would have been motivated to make this modification because "[a]pplication of this methodology to measurement of living tissue provides aspects of vascular physiology which may be useful in characterization of tissue health status" (Sterenborg: [0017]). 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kyal in view of Max and Shan, further in view of Liuhanen et al. (WO 2015/107268 A1, hereinafter "Liuhanen").

Regarding claim 5, the combination of Kyal, Max, and Shan discloses: 
The device as claimed in claim 1, as described above. 

wherein the analyzer comprises a sorter for separately sorting said in-band sub-signal and said out-band sub-signal to obtain a sorted in-band sub-signal as the in-band measure and a sorted out-band sub-signal as the out-band measure. 
However, in a similar invention in the same field of endeavor, Liuhanen teaches a method and device for the detection of respiratory rate (Pg. 1), that comprises a photo-plethysmography (PPG) sensor (Pg. 6): 
wherein the analyzer comprises a sorter for separately sorting said in-band sub-signal and said out-band sub-signal to obtain a sorted in-band sub-signal as the in-band measure and a sorted out-band sub-signal as the out-band measure ("extracting e.g. four primary sub-signals and two derived sub-signals from the beat series of said gathered data, which again can be used for selective averaging of said sub-signals" Liuhanen: Pg. 2, Lines 10-12; [Of the six sub-signals taught by Liuhanen, one of the six will be the in-band sub-signal providing the rate of the periodic physiological phenomenon, and another one of the six will be the out-band signal used as a reference for reducing noise.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the method for estimating respiratory rate as taught by Liuhanen. One of ordinary skill in the art would have been motivated to make this modification because of the "advantages over the known prior art, such as very reliable measuring results due to using four sub-signals in the estimation process" (Liuhanen: Pg. 5, Lines 15-17). 

Regarding claim 8, the combination of Kyal, Max, and Shan discloses: 
The device as claimed in claim 1, as described above. 
The combination of Kyal, Max, and Shan is not being relied upon for teaching: 

However, in a similar invention in the same field of endeavor, Liuhanen teaches a method and device for the detection of respiratory rate (Pg. 1), that comprises a photo-plethysmography (PPG) sensor (Pg. 6): 
wherein the analyzer is configured to separately determine the in-band measure and the out-band measure based on statistical outlier detection ("estimating of the respiratory rate is then calculated by removing sub-signal estimates with poor signal-to-noise ratio and those that are statistical outliers" Liuhanen: Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the method for estimating respiratory rate as taught by Liuhanen. One of ordinary skill in the art would have been motivated to make this modification because the process will be improved "by removing sub-signal estimates with poor signal-to-noise ratio and those that are statistical outliers" (Liuhanen: Pg. 2, Lines 18-20). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kyal in view of Max and Shan, further in view of Madhu ("Note on measures for spectral flatness," Electronics Letters, vol. 45, no. 23, 2009, hereinafter "Madhu").

Regarding claim 6, the combination of Kyal, Max, and Shan discloses: 
The device as claimed in claim 1, as described above. 
The combination of Kyal, Max, and Shan is not being relied upon for teaching: 

However, in a study in a similar field of endeavor, Madhu teaches techniques on measures for spectral flatness (Title) that can be useful in signal processing applications (Abstract): 
wherein the analyzer is configured to separately determine a spectral flatness of the in-band signal as the in-band measure and a spectral flatness of the out-band signal as the out-band measure (“spectral flatness computed using the traditional definition, and on a sub-band level” Madhu: Introduction; [Madhu teaches the calculation of the spectral flatness of a signal. Madhu specifically mentions acoustic/audio signals, but does not teach away from using his calculation of spectral flatness for other types of signals, such as a PPG signal. Additionally, Madhu does not teach away from performing the calculation of spectral flatness multiple times for multiple signals, such as the in-band and out-band signals of the present application.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the calculation of spectral flatness as taught by Madhu. One of ordinary skill in the art would have been motivated to make this modification because "increase in the structure of the signal may be characterized by a reduction in the flatness of the magnitude spectrum of the short-time Fourier representation of the signal. Thus, setting an appropriate threshold on the flatness allows for detection of target signal presence/absence" (Madhu: Introduction). In the present application, target signal presence/absence is a way of detecting presence/absence of pulsatility.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kyal in view of Max and Shan, further in view of Shoeb (US 10004427 B1), hereinafter "Shoeb.”

Regarding claim 7, the combination of Kyal, Max, and Shan discloses: 
The device as claimed in claim 1, as described above. 
The combination of Kyal, Max, and Shan is not being relied upon for teaching: 
wherein the analyzer is configured to separately determine the in-band measure based on an energy of frequency bins of the in-band signal, and the out-band measure based on an energy of frequency bins of the out-band signal.
However, in a similar invention in the same field of endeavor, Shoeb teaches methods, systems, and devices for determining a respiration rate (Title), where it is “possible to estimate a respiration rate from one or more respiratory-induced variations in the PPG signal” (Col. 1): 
wherein the analyzer is configured to separately determine the in-band measure based on an energy of frequency bins of the in-band signal, and the out-band measure based on an energy of frequency bins of the out-band signal ("generate a vector that includes data indicative of an energy in each of N frequency bins" Shoeb: Col. 17). 
	Shoeb teaches generating a vector that includes data indicative of an energy in each of N frequency bins, meaning that this can be done on both the in-band signal and out-band signal of the present application. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for estimating cardiac pulse rate disclosed by Kyal, by including the methods, systems, and devices for determining a respiration rate as taught by Shoeb. One of ordinary skill in the art would have been motivated to make this modification because of the versatility of the type of measure that can be determined by using the energy of frequency bins, such as "an average energy, a maximum energy, a minimum energy, or some other statistic of the energy in the bin" (Shoeb: Col. 17).

Response to Arguments
With regard to independent claims 1, 14, and 15, Applicant submits that Kyal in view of Morris fails to suggest or render obvious, for example, a partitioner for partitioning the spectral signal into at least an in-band sub-signal covering a first frequency range of said spectral signal and an out-band sub-signal covering a second frequency range of said spectral signal, wherein said first frequency range comprises at least a frequency range of the periodic physiological phenomenon, wherein the spectral data is processed before partitioning without band-pass filters.
Applicant further submits that the Office Action acknowledges that Morris discloses a band-pass filter (Butter-worth filter), but argues the data is processed or smoothed through the filter before partitioning. However, Applicant submits that the "processing of the raw data" by use of a band-pass filter means that Morris is discarding unwanted components or features from a signal - because that is the purpose of a band-pass filter. Indeed, Morris notes as follows: "data that indicate[s] a heart rate that changes in a way that is not physiologically plausible may be discarded or otherwise have a lowered associated confidence." By contrast, Applicant submits that the present application states that "the solution proposed herein uses e.g. the raw signal or more precisely pulse and noise or the in-band and out-band sub-signals, where vital sign and non-vital sign (e.g. HR and non-HR) components are preserved in the frequency spectrum." In the present application, Applicant submits that the non-pulsatile component (out-band sub-signal/noise) is not discarded, whereas Morris discards data that is not physiologically plausible, e.g. noise, by use of a band-pass filter [0021]. Thus, Applicant submits that Kyal in view of Morris fails to disclose the spectral data is processed before partitioning without band-pass filters.


In response, Examiner respectfully submits that Applicant’s arguments, see directly above as well as pages 7-8 of the remarks filed 12/07/2021, with respect to the rejection of independent claims 1, 14, and 15 under 35 U.S.C. 103 in view of Morris have been fully considered and are persuasive.  Therefore, the rejection in which Morris is relied upon has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Kyal in view of Max, further in view of Shan. The rejection of each of the independent claims 1, 14, and 15 is provided in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. However, with respect to the first argument provided above, Examiner respectfully submits that neither Max nor Shan make any mention of using a band-pass filter, thus satisfying the limitation of partitioning without band-pass filters. Furthermore, Max also teaches that the spectral data is processed before partitioning ("before 

	Applicant further submits that language from dependent claim 9 has been incorporated into independent claims 1, 14, and 15, and submits that Kyal in view of Morris fails to disclose or render obvious wherein the out-band measure is indicative of non-pulsatility and wherein the classifier is configured to classify said region of interest as the pulsatile region of the living being or as the non-pulsatile region based on a comparison of said out-band measure with said in-band measure. As noted in the present application, the out-band signal and corresponding out-band measure can serve as a reference for evaluating the in-band sub-signal. Morris teaches comparing the signal to a known reference, or template. Therefore, Kyal in view of Morris fails to disclose or render obvious a comparison of said out-band measure with said in-band measure. In view of the foregoing, Applicant respectfully asserts that, as the cited references fail to teach or suggest each and every feature set forth in independent claims 1, 14, and 15, these claims are non-obvious in view of Kyal and Morris.

In response, Applicant’s arguments, see directly above as well as page 8 of the remarks filed 12/07/2021, with respect to the rejection of independent claims 1, 14, and 15 under 35 U.S.C. 103 in view of Morris have been fully considered and are persuasive.  Therefore, the rejection in which Morris is being relied upon has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Kyal in view of Max, further in view of Shan. The rejection of each of the independent claims 1, 14, and 15 is provided in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. However, with respect to the argument provided above, Examiner respectfully submits that Shan teaches wherein the out-band measure is indicative of non-pulsatility ("reference region may be a region which is close to the at least one region of interest but does not comprise indicative components (in terms of the desired vital signs information). For instance, the signal reference region may comprise a representation of a portion of the subject of interest which is covered by clothes, or even by bedclothes. In this way, the signal reference region is typically exposed to similar or even the same disturbances that affect the at least one region of interest. Consequently, the signal reference region may serve as an indicator or basis measure for the actual noise-dependent corruption utilized and processed in a comparative way so as to further enhance the signal to noise ratio in the region of interest primarily addressed for the extraction of the desired information" Shan: [0031]) of said out-band measure ("signal reference region may serve as an indicator or basis measure" Shan: [0043]) with said in-band measure (“signal corresponding to a frequency of a periodic physiological phenomenon” Shan: [0008]).
Shan further teaches that the out-band signal and corresponding out-band measure can serve as a reference for evaluating the in-band sub-signal (“the classifier may be configured not only for detecting “good” sub regions which represent the desired signals and can be utilized during subsequent vital information extraction processes,” but the “classifier can be further utilize for determining rather “non-indicative” sub regions (in terms of the desired signals) which, on the other hand, can serve as reference regions for disturbance and distortion reduction” Shan: [0030]). Thus, the new ground of rejection teaches all of the limitations in the amended independent claims. 
	The rejection of each of the dependent claims is also provided above in the 35 U.S.C. 103 section of the present Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Luijtelaar et al. (“Automatic RoI Detection for Camera-based Pulse-rate Measurement,” published 2014) teaches “Remote photoplethysmography (rPPG) enables contactless measurement of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.V.W./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793